DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I in the reply filed on 05/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/19/2022.

Claim Objections
Claims 19-20 are objected to because of the following informalities:
Claim 19, line 3, recites “the auxiliary lead-out pattern” should be --the auxiliary lead-out portion--.
Claim 20, lines 2-4, recites “the auxiliary lead-out pattern” should be --the auxiliary lead-out portion--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10-11, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites “a cross-sectional area of the auxiliary lead-out pattern is maintained substantially constant in a thickness direction of the auxiliary lead-out pattern” is indefinite and unclear how a cross-sectional area of the auxiliary lead-out pattern is maintained substantially constant in a thickness direction of the auxiliary lead-out pattern since a thickness direction is the z-direction and with protrusion pattern P being on auxiliary lead-out pattern 332 the cross-sectional area is not maintained substantially constant. The examiner suggests clarification.
Claim 10 recites the limitation "the other surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the other side surface" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the other surface" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 9-11, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. [KR 2018-0012621] in view of Aoki et al. [U.S. Pub. No. 2018/0342341].
Regarding Claim 1, Ahn et al. shows a coil component (Fig. 4 with teachings from Figs. 1-3) comprising: 
a body (10);  
5a support substrate (21) embedded in the body (see Figs. 1-4, Paragraph [0017]); and 
a coil portion (22, 23) disposed on the support substrate (see Figs. 1-4) and embedded in the body (see Figs. 1-4), and including a lead-out pattern (22a) disposed on one surface of the support substrate (see Figs. 1-4), and an auxiliary lead-out pattern (24) disposed on the other surface of the support 10substrate (see Figs. 1-4) and corresponding to the lead-out pattern (see Figs. 1-4, element 24 corresponding to element 22a),
wherein the auxiliary lead-out pattern (24) comprises an external surface exposed from a surface of the body (see Figs. 1-4, element 24 have an external surface exposed from a surface of element 10), and an internal surface opposing the external surface (see Figs. 1-4, element 24 have an internal surface opposing the external surface).
Ahn et al. does not explicitly show the body comprises an anchor portion disposed inside the 15auxiliary lead-out pattern.
Aoki et al. shows an electronic component (Figs. 1-9) teaching and suggesting the body (2) comprises an anchor portion (uneven portions of element 2) disposed inside the 15auxiliary lead-out pattern (element 13d or 13c can be considered auxiliary lead-out pattern, Paragraphs [0042]-[0043]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the body comprises an anchor portion disposed inside the 15auxiliary lead-out pattern as taught by Aoki et al. for the coil component as disclosed by Ahn et al. to facilitate mechanical stability by suppressing separation of the conductors due to stress and increase mounting strength (Paragraphs [0009]-[0011]).
Regarding Claim 4, Aoki et al. shows the anchor portion (uneven portions of element 2) includes a plurality of portions (see Figs. 1-9) spaced apart from each other (see Figs. 1-9).
Regarding Claim 5 (see 112 rejection above), Aoki et al. shows a cross-sectional area of the auxiliary lead-out pattern is maintained substantially constant in a thickness direction (D3) of the auxiliary lead-out pattern (see Figs. 1-9, a cross-sectional area of element 13d or 13c is maintained substantially constant in a direction D3 of element 13d or 13c, Paragraphs [0050]-[0051] explains 20% of depression depth which is substantially constant).
Regarding Claim 6, Aoki et al. shows the anchor portion (uneven portion of element 2) does not completely pass through the lead-out pattern and the support substrate in a thickness direction (D3) of the lead-out pattern (see Figs. 1-9, uneven portion of element 2 does not completely pass through element 13f and element 12e in direction D3 of element 13f).  
Regarding Claim 9, Aoki et al. shows a width (width in the direction of D2 or D3) of the anchor portion is 80% or less of a width of the lead-out pattern (element 31 or 32 of element 13f, Paragraphs [0050]-[0051]).
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to a width of the anchor portion is 80% or less of a width of the lead-out pattern, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to prevent lamination displacement.  In re Aller, 105 USPQ 233.
Regarding Claim 1010, Ahn et al. shows wherein the coil portion (22, 23) comprises: 
a first coil pattern (22) disposed on the one surface of the support substrate (see Figs. 1-4); and 
a second coil pattern (23) disposed on the other surface of 15the support substrate (see Figs. 1-4), 
the lead-out pattern comprises: 
a first lead-out pattern (22a) disposed on the one surface of the support substrate and connected to the first coil pattern (22, see Figs. 1-4); and 
20a second lead-out pattern (23a) disposed on the other surface of the support substrate and connected to the second coil pattern (23, see Figs. 1-4), and 
the auxiliary lead-out pattern comprises: 
a first auxiliary lead-out pattern (24) disposed on the other 25surface of the support substrate to correspond to the firstDB1/ 109190278.1 Page 33lead-out pattern (22a, see Figs. 1-4); and 
a second auxiliary lead-out pattern (26) disposed on the one surface of the support substrate to correspond to the second lead-out pattern (23a, see Figs. 1-4).  
Regarding Claim 11, Aoki et al. shows the body (2) comprises one surface (2c), and one side surface (2a) and the other side surface (2b) respectively connected to the one surface (2c) and opposing each other (see Figs. 1-9), 
10wherein the first lead-out pattern (13f connected to element 17(7)) and the first auxiliary lead-out pattern (13c not connected to element 16(6)) are exposed from the one surface and the one side surface of the body (see Figs. 1-9), and 
the second lead-out pattern (13c connected to element 16(6)) and the second auxiliary lead-out pattern (13f not connected to element 17(7)) are exposed from the one surface and the other 15side surface of the body (see Figs. 1-9).
Regarding Claim 15, Ahn et al. shows an external electrode (31) connected to the lead-out pattern and the auxiliary lead-out pattern (see Figs. 1-4, element 31 electrically connected to element 22a and 24). 5
The combination of Ahn et al. in view of Aoki et al. clearly shows the anchor portion (uneven portion of element 2 of Aoki et al.) is spaced apart from the external electrode (element 31 of Ahn et al.) such as when external electrode 31 of Ahn et al. is placed on element 3 of Aoki et al., the uneven portion of element 2 of Aoki et al. is spaced apart from the external electrode.
Regarding Claim 17, Aoki et al. shows the body (2) including the anchor portion (uneven portion of element 2) is composed of a magnetic 15material (Paragraph [0030]).  
Regarding Claim 18, Ahn et al. shows a coil component (Fig. 4 with teachings from Figs. 1-3) comprising: 
a body (10); 
a coil portion (22, 23) embedded in the body (see Figs. 1-4); and  
20a support substrate (21) including a support portion supporting the coil portion (see Figs. 1-4, element 21 have a support portion supporting element 22) and an end portion supporting a lead-out portion (22a, see Figs. 1-4, element 21 have an end portion supporting element 22a), 
wherein the coil portion (22, 23) comprises the lead-out portion (22a) extending from the coil portion (see Figs. 1-4) and disposed on one surface of 25the end portion (see Figs. 1-4, element 22a extending from element 22 and disposed on one surface of the end portion); and  DB1/ 109190278.1 
Page 36an auxiliary lead-out portion (24) disposed on the other surface of the end portion to correspond to the lead-out portion (see Figs. 1-4, element 24 disposed on the other surface of the end portion to correspond to element 22a).
Ahn et al. does not explicitly show the body comprises an anchor portion disposed inside the 15auxiliary lead-out portion.
Aoki et al. shows an electronic component (Figs. 1-9) teaching and suggesting the body (2) comprises an anchor portion (uneven portions of element 2) disposed inside the 15auxiliary lead-out portion (element 13d or 13c can be considered auxiliary lead-out pattern, Paragraphs [0042]-[0043]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the body comprises an anchor portion disposed inside the 15auxiliary lead-out portion as taught by Aoki et al. for the coil component as disclosed by Ahn et al. to facilitate mechanical stability by suppressing separation of the conductors due to stress and increase mounting strength (Paragraphs [0009]-[0011]).
Regarding Claim 19, Ahn et al. shows an external electrode (31) connected to the lead-out pattern and the auxiliary lead-out pattern (see Figs. 1-4, element 31 electrically connected to element 22a and 24). 5
The combination of Ahn et al. in view of Aoki et al. clearly shows the anchor portion (uneven portion of element 2 of Aoki et al.) is spaced apart from the external electrode (element 31 of Ahn et al.) such as when external electrode 31 of Ahn et al. is placed on element 3 of Aoki et al., the uneven portion of element 2 of Aoki et al. is spaced apart from the external electrode.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. in view of Aoki et al. as applied to claim 1 above, and further in view of Aoki et al. [JP 2018-198269] (hereinafter as “Aoki ‘269”).
Regarding Claim 7, Ahn et al. in view of Aoki et al. shows the claimed invention as applied above but does not show the anchor portion comprises a curved portion recessed inwardly of the auxiliary lead-out pattern, based on a cross-section, parallel to the one surface of the support substrate. 
Aoki ‘269 shows an electronic component (Fig. 5 with teachings from Fig. 2) teaching and suggesting the anchor portion (25) comprises a curved portion (circular shape have a curved portion, Paragraph [0073]) recessed inwardly of the auxiliary lead-out pattern (see Fig. 5), based on a cross-section (see Fig. 5), parallel to the one surface of the support substrate (12e, see Fig. 5 with teachings from Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the anchor portion comprises a curved portion recessed inwardly of the auxiliary lead-out pattern, based on a cross-section, parallel to the one surface of the support substrate as taught by Aoki ‘269 for the coil component as disclosed by Ahn et al. in view of Aoki et al. to suppress peeling of a mounting conductor (Paragraph [0004]).

Allowable Subject Matter
Claims 2-3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tseng et al. [U.S. Pub. No. 2016/0141102] shows electrodes E1, E2 having recesses in Paragraph [0042] and Figs. 2-4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837